Fourth Court of Appeals
                                San Antonio, Texas
                                      June 10, 2015

                                   No. 04-15-00089-CV

THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF G.O.R.,
                               JR.,

                     From the Probate Court No 1, Bexar County, Texas
                              Trial Court No. 2015-MH-0403
                               Kelly Cross, Judge Presiding


                                     ORDER
       The State’s Motion for Extension of Time to File Brief is GRANTED. The brief is due
on June 25, 2015.


                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court